                 Case 1:08-cv-01034-AT Document 729 Filed 08/02/19 Page 1 of 2




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                               DAVID COOPER
Corporation Counsel                           100 CHURCH STREET                                            Senior Counsel
                                              NEW YORK, NY 10007                                   phone: (212) 356-2579
                                                                                                      fax: (212) 356-3509
                                                                                             email: dcooper@law.nyc.gov


                                                                   August 2, 2019

       VIA ECF
       The Honorable Analisa Torres
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                      Re:    David Floyd, et al. v. City of New York, 08 Civ. 1034 (AT);
                             Kelton Davis, et al. v. City of New York, et al., 10 Civ. 699 (AT);
                             Jaenean Ligon, et al. v. City of New York, et al., 12 Civ. 2274 (AT)

       Your Honor:

                     I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of
       the City of New York, and the attorney assigned to the above-referenced matter on behalf of
       defendant City of New York. The NYPD respectfully submits its response addressing the
       concerns plaintiffs’ counsel expressed about the NYPD’s plan to implement Facilitator’s
       Recommendation No. 1.

                      Thank you for your time and consideration.


                                                                   Respectfully submitted,



                                                                   /s/

                                                                   DAVID COOPER
                                                                   Senior Counsel
                                                                   Special Federal Litigation Division
        Case 1:08-cv-01034-AT Document 729 Filed 08/02/19 Page 2 of 2




cc:   VIA ECF
      All Parties on Record
